FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

DUSHUN A. WHITE,                                No. 06-55940
            Petitioner-Appellant,
              v.                                  D.C. No.
                                               CV-05-08237-GAF
A. P. KANE,
                                                     ORDER
            Respondent-Appellee.
                                          
         Appeal from the United States District Court
            for the Central District of California
           Gary A. Feess, District Judge, Presiding

                  Submitted February 7, 2011*
                     Pasadena, California

                     Filed February 14, 2011

     Before: Dorothy W. Nelson, Stephen Reinhardt, and
              N. Randy Smith, Circuit Judges.


                            COUNSEL

Arthur Henry Weed, Santa Barbara, California, for the
petitioner-appellant.

Heather Bushman, Deputy Attorney General, Office of the
California Attorney General, Los Angeles, California, for the
respondent-appellee.

  * The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                2325
2326                  WHITE v. KANE
                         ORDER

  Respondent-Appellee Kane’s motion to dismiss this case is
granted. In light of the Supreme Court’s recent decision in
Swarthout v. Cooke, ___ S. Ct. ___, 2011 WL 197627 (Jan.
24, 2011), Petitioner White’s request for a certificate of
appealability is foreclosed.

  The motion to dismiss is GRANTED.

  DISMISSED.